UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                       No. 18-3170



                 Assoc. of NJ Rifle and Pistol Clubs v. NJ Attorney General



                                         ORDER

        At the direction of the Court, the opinion filed on December 5, 2018 will be
amended to correct two typographical errors: in footnote 11, page 14, “Donhoue” will be
corrected to read “Donohue”, and in footnote 24, page 30, “type if” will be corrected to
read “type of”. An amended opinion will be filed on the docket contemporaneously with
this order. As the revisions do not change the substance of the opinion, the filing date of
the opinion and judgment will remain December 5, 2018.

For the Court,



Patricia S. Dodszuweit. Clerk

Dated: December 6, 2018